Fletcher, J.
The first objection taken by the defendant is, that the action cannot be maintained against him on the covenant in the lease, as he was not a party to the lease, and *447that the covenant, therefore, is not his covenant. But this is a covenant running with the land, upon which an action can be maintained against the defendant, as assignee of the lease, and having the estate.
It appeared, also, that the defendant made a parol agreement to pay rent, with a surety, and it was maintained, that by reason of such parol agreement this action could not be sustained. But a parol agreement as to rent cannot affect the right to maintain an action on the covenant for an entirely different object and purpose.
If the defendant is liable for the sum claimed in the present suit, it is by force of the covenant to pay all costs, charges and expenses upon the premises. • But it seems quite obvious, upon examining the whole lease, that the costs, charges and expenses upon the premises, which the lessee covenanted to pay, related exclusively to the additions and repairs which the tenant had permission to make.
The lease was for the term of twelve years. The lessor was to pay the taxes. The lessee was to make such additions and repairs as he desired, at his own cost and charges ; and he thereupon covenants that he will pay all costs, charges and expenses upon the premises, obviously referring to such as may be incurred for additions and repairs; so that the owner, the lessor, may not be called on to make such payments. Such an extraordinary payment as that claimed in this suit was probably not in the contemplation of the parties, and was not therefore provided for in the lease.
In the printed part of the lease there was a provision that the lessee should pay all taxes and duties levied or to be levied on the premises. These terms might perhaps be broad enough to embrace the payment in question, but they were stricken out, and the liability of the lessee restricted to the expenditures for additions and repairs.
Paving the footway or sidewalk, though a permanent benefit to the estate, would, in many instances, be of little or no advantage to the tenant, as in the case of a short lease, or when required to be made near the close of a lease.
*448The statute, therefore, does not impose the obligation of paving upon the tenant, but, in terms, upon the owner, as distinct from the tenant; and the plaintiff having made the payment now sued for, as owner, under the statute, and such payment not being within the scope of the lessee’s covenants, this action cannot be maintained.
The exceptions, therefore, are sustained, the verdict set aside, and a new trial granted, to be had in this court.